



                                   


RESTATED SERVICES AGREEMENT


THIS AGREEMENT is entered into by and between FBL FINANCIAL GROUP, INC. an Iowa
corporation, (hereinafter referred to as “FBL”), and FARM BUREAU MANAGEMENT
CORPORATION, an Iowa corporation, (hereinafter referred to as “Management
Corp.”).


WHEREAS, FBL is an insurance holding company and management services company,
which, through its subsidiaries, underwrites, markets and distributes life
insurance, annuities, property-casualty insurance and mutual funds to
individuals and small businesses in 15 Midwestern and western states; and


WHEREAS, Management Corp. is a management company organized for the purpose of
providing centralized management and other financial services for the Iowa Farm
Bureau Federation and some of its subsidiaries and affiliates, and


WHEREAS, the Iowa Farm Bureau Federation is the majority shareholder of FBL and
Management Corp. wishes to retain the services of FBL in order to assist in
providing or arranging for the provision of quality, cost efficient services
necessary for the operation of the Iowa Farm Bureau Federation, and some of its
subsidiaries and affiliates; and


WHEREAS, it is the intent of this Agreement that FBL will provide services to
Management Corp. as described below in accordance with sound business practices;


NOW, THEREFORE, in consideration of the mutual promises stated in this Agreement
and intending to be legally bound, the parties agree as follows:


1.    SERVICES PROVIDED BY FBL


1.1 FBL shall provide personnel competent to perform services for Management
Corp. as     
provided in this Agreement. FBL’s personnel shall at all times perform their
duties in accordance with the Bylaws of Management Corp. and subject to the
overall policy direction of Management Corp.'s Board of Directors. FBL shall be
responsible for the proper performance of duties by its personnel and shall be
responsible for compensating all personnel assigned to perform services for
Management Corp.


1.2 FBL shall consider any request by Management Corp. consistent with the
requirements of applicable law, to remove employees on FBL’s staff whose
performance negatively affects Management Corp.


1.3 Personnel necessary for providing services for Management Corp. pursuant to
this agreement shall be employed by and shall be employees on FBL. FBL shall
recruit, hire, train, promote, assign, set the compensation for, and, except as
otherwise specifically provided in this Agreement, shall be solely responsible
for discharging such personnel, in order to carry out the terms of this
Agreement.


1.4 FBL shall provide human resources services for Management Corp. including,
but not limited to recruiting, hiring and training Management Corp. personnel.


1.5 FBL shall provide such additional personnel as may be required by Management
Corp. so that Management Corp. may continue performing certain services
including, but not limited to the





--------------------------------------------------------------------------------





following: building services, food services, administrative services, child
care, telephone services, stores and mailroom services, wellness and purchasing.


1.6     Legal Services by FBL.


1.6.1 FBL shall provide or arrange for the provisions of legal services as are
necessary to meet the legal needs of Management Corp.


1.6.1 FBL shall have authority to initiate, at the direction of and in the name
of Management Corp. such legal actions or proceedings as are ordinary, necessary
and advisable in the normal course of business.


1.6.3 FBL shall arrange for the legal defense of Management Corp., the Iowa Farm
Bureau Federation, its subsidiaries and affiliates, as may reasonably be
required or necessary, in any and all legal proceedings, including
administrative proceedings and arbitrations, brought against Management Corp.,
the Iowa Farm Bureau Federation, its subsidiaries and affiliates.


1.7    Legal Services by Management Corp.


Management Corp. shall provide personnel to FBL to provide legal services in
accord with FBL's duties under the Management Services Agreement between the
enterprise's operating insurance companies and FBL, for positions which shall
include, but are not limited to, the position of General Counsel for Farm Bureau
Mutual Holding Company and its subsidiaries. FBL shall reimburse Management
Corp. in an amount equal to the expenses and costs incurred by Management Corp.
in providing personnel for the services required.


1.8    Property and Equipment. Except for physical property and equipment owned
by Management Corp., FBL shall negotiate, contract for and supervise the repair
and maintenance of physical property and equipment used by Management Corp., as
shall be reasonably necessary to keep and maintain such property in good working
order and condition.


1.9    Farm Bureau Relations. FBL shall promote and maintain a productive and
harmonious relationship with the organizations affiliated with the Iowa Farm
Bureau Federation.


1.10     Confidentiality of Records. FBL shall use all reasonable efforts to
protect the confidentiality of the records of those entities for whom it
provides services under this Agreement and shall comply with all applicable
federal, state and local laws and regulations relating to such records.


2.
FBL’S RIGHTS AND OBLIGATIONS.



2.1    Control. Management Corp., acting through its Board of Directors, shall,
at all times, exercise ultimate control over the assets and operation of
Management Corp. FBL shall perform the services and functions described in this
Agreement in accordance with policies, directives, resolutions and Bylaws
adopted by Management Corp. Management Corp. retains the final authority and
responsibility regarding the powers, duties and responsibilities vested in it by
law and regulation. In particular, without limiting the foregoing, Management
Corp. shall continue to exercise final approval authority over the following:


(a) selection of all members of Management Corp.’s Board of Directors:







--------------------------------------------------------------------------------





(b) selections of Management Corp.’s officers and the right to require FBL to
remove any FBL employees who are Management Corp. officers upon request of
Management Corp.;


(c) selection of auditors of Management Corp.’s accounts;


(d) to the extent required under procedures and parameters established by
Management Corp.’s Board of Directors, the terms of all Management Corp.
contracts;


(e) investment activities of Management Corp..


2.2    Services by Management Corp. From time to time, Management Corp. will
provide various services for FBL. In the event services are provided by
Management Corp. for FBL, FBL shall reimburse Management Corp. for 100% of all
expenses incurred in providing those services, plus a fee equal to one-half of
one percent of all such expenses. Fees and reimbursements required by this
agreement shall be billed monthly.


2.3    Maintenance of Sound Operations.


2.3.1 Management Corp. shall conduct its affairs in accordance with state and
federal law. Management Corp. shall honor all legitimate debts and obligations
of its creditors.


2.3.2 Management Corp. shall cooperate with and assist FBL, to the extent of any
available resources, in meeting goals and objectives under this Agreement.


2.3.3 During the term of this Agreement, Management Corp. agrees not to enter
into any arrangement with any other person or entity that will directly or
indirectly infringe upon or diminish the rights, duties or responsibilities of
FBL hereunder.


3.
COMPENSATION



Management Corp. shall reimburse FBL for 100% of all expenses incurred by FBL in
providing services for Management Corp. pursuant to this Agreement. In addition,
Management Corp. shall pay FBL a fee equal to one-half of one percent of all
such expenses. With respect to contributions to non-qualified deferred
compensation plans on behalf of FBL employees, only those amounts actually paid
to participants of those non-qualified deferred compensation plans will be
considered expenses. Fees and reimbursements required by this agreement shall be
billed monthly.


4.
MISCELLANEOUS.



4.1    Effective Date. Subject to any necessary regulatory approval, the
effective date of this Agreement shall be May 1, 2017.


4.2    Term. This Agreement shall be for a period of ten (10) years from the
Effective Date and unless terminated as provided herein or by agreement of the
parties, shall renew automatically for successive one-year terms.


4.3    Termination.







--------------------------------------------------------------------------------





4.3.1 This Agreement may be terminated by either party upon one hundred eighty
(180) days prior written notice to the other party.


4.3.2 Either party may terminate this Agreement at any time upon delivery of
written notice (i) if the other party applies for or consents to the appointment
of a receiver, trustee or liquidator of all or substantial part of its assets,
files a voluntary petition in bankruptcy, admits in writing its inability to pay
its debts as they become due, makes a general assignment for the benefit of
creditors, files a petition or an answer seeking reorganization or arrangement
with creditors or taking advantage of any insolvency law; or (ii) if an order,
judgment or decree is entered by a court of competent jurisdiction adjudicating
the other party bankrupt or insolvent, approving a petition seeking
reorganization, or appointing a receiver, trustee or liquidator of all or a
substantial part of its assets.


4.3.3 In the event of termination by either party for any reasons, FBL shall
proceed to transfer all of its responsibilities under this Agreement to
Management Corp., or any management company designated by Management Corp., in
an orderly fashion subject to full and complete accounting.


4.3.4 Upon termination of this Agreement at the expiration of the stated term,
or upon earlier termination as provided above, Management Corp. shall pay FBL a
termination fee. The termination fee will be equal to the amount necessary to
fund all employee related expenses accrued as of the date of termination,
assuming for the purpose of this calculation that the employment of each
employee of FBL ends on the date the Agreement terminates.


4.4    Assignment and Delegation.


4.4.1 This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Either party may
assign its rights and responsibilities under this Agreement to any entity which
controls or is controlled by such party. For the purpose of this paragraph,
“control” means the ability to direct or cause the direction of another.


4.4.2 Except as provided in subsection 4.4.1 above, neither party shall be any
manner inconsistent with this Agreement assign, subcontract or otherwise
delegate its duties under this Agreement unless the other party approves by
prior written consent.


4.5     Interpretation. The validity, enforceability and interpretation of any
of the clauses of this Agreement shall be determined and governed by the laws of
Iowa. The invalidity or unenforceability of any term or provision of this
Agreement shall not, unless otherwise specified herein, affect the validity or
enforceability of any other term or provisions.


4.6    Independent Contractors. Nothing in this Agreement shall affect the
separate identities of Management Corp. and FBL. The parties to this Agreement
do not intend to create a partnership or agency relationship other than as
provided in this Agreement. Except as specifically agreed herein, neither party
to this Agreement intends to be the partner or agent of the other. Neither party
intends to limit the other party in any manner in the conduct of its businesses,
ventures or activities not specifically provided for in this Agreement.







--------------------------------------------------------------------------------





4.7    Complete Agreement. This Agreement, including its attachments, includes
all the terms and conditions agreed upon by the parties, and supersedes all
other agreements, oral or written between the parties.


4.8    Amendments. This Agreement may be amended at any time by mutual agreement
of the parties, provided that any amendment shall be in writing and signed by
both parties before it becomes effective.


4.9    Notices. Any notice required to be given by this Agreement shall be in
writing and shall be sent by certified mail, return receipt requested, postage
prepaid, to FBL at:


5400 University Avenue
West Des Moines, Iowa 50266


Or to Management Corp. at:


5400 University Avenue
West Des Moines, Iowa 50266


4.10    Headings. The headings in this Agreement are for convenience of
reference only and are not intended to define, limit or describe the scope or
intent of any provision of this Agreement.


4.11    Waiver. The waiver by either party of any of the terms or provisions of
this Agreement shall not constitute a waiver of any of its other terms or
provisions. No waiver of any provision of this Agreement shall constitute a
continuing waiver, unless otherwise expressly mutually agreed between the
parties as provided in Section 4.8.


    


IN WINESS WHEREOF, the parties hereto have executed this Restated Services
Agreement on the __ day of May, 2017


ATTEST                    FBL FINANCIAL GROUP, INC.




/s/ Denny Presnall            By: /s/ David A. McNeill
Secretary
Title: General Counsel


Date: September 12, 2017








ATTEST                    FARM BUREAU MANAGEMENT CORP.




/s/ Edward G. Parker            By: /s/ Denny Presnall
Secretary
Title: Vice President


Date: September 13, 2017



